 KENT PLASTICS CORPORATION157immaterial."' The latter holding is equally applicable hereas tothe six Employers in question.Accordingly, we find that the six single-employer units assought in the petitions are appropriate.We find that the following separate units atthe San Francisco,California, plants of Traders Distributing Co., The ArabolManufacturing Co., Reid Murdock Co., Sloss & Brittain, andCalifornia Barrel Co., Ltd., respectively, constitute appro-priate units for purposes of collective bargaining within themeaningof Section 9 (b) of the Act:Allwarehouse employees, excluding office clerical em-ployees, and supervisors as defined in the Act.We further find that all warehouse and production employeesofAmerican Chain & Cable Co., Inc., at its San Francisco,California, plant, excluding office clerical employees, truck-drivers,salesmen,professional employees, guards, workingforeman "A," 6 and other supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.7[Text of Direction of Elections omitted from publication.]5 Bearing& Rim Supply Co., 107 NLRB No. 34. Member Murdock, who dissented in theBearing& Rim case,agreeswith the decision herein because he is convinced that the cir-cumstances surrounding the Employers resignations from the Association, unlike those intheBearing & Rim case, evidence an unequivocal intention on the part of the Employers toabandon multiemployer bargaining and henceforth to bargain individually.6As the record in Blue Ribbon Products Co , Inc., supra, which was made part of thisproceeding, shows that the working foreman "A" possesses and exercises authority to hireand discharge employees, we find that he is a supervisor within the meaning of the Act, andaccordingly exclude him from the unit7Apart from the question of excluding working foreman "A", there was no disagreement asto the unit sought by the Petitioner in the American Chain & Cable case, which varies some-what from the units sought in the five other petitions.KENT PLASTICS CORPORATIONandUNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA (UAW-CIO),Petitioner. CaseNo. 35-RC-786.November24, 1953SUPPLEMENTAL DECISION AND ORDERPursuant to a Decision and Direction of Election i an electionwas conducted on December 10, 1952, under the direction andsupervision of the Regional Director for the Ninth Regionamong the Employer's production and maintenance employees1101 NLRB 519.107 NLRB No. 51337593 0 - 55 - 12 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDatEvansville, Indiana. At the close of the election, the partieswere furnished a tally of ballots. The tally showed that of theapproximately 359 eligible voters, 332 cast ballots. Of theballots cast, 164 were cast for the Petitioner, 166 were castagainst the Petitioner, 1 ballot was challenged, and 1 ballotwas void.The Petitioner filed timely objections to the election. Pursuantto the Board'sRules and Regulations,the Regional Directorinvestigated these objections and, on April 16, 1953, issuedhis report on objections to election and recommendations.Among other things,theRegional Director found that Pe-titioner'sobjections relating to interrogation and threats ofeconomic reprisal raised substantial and material issues offact and recommended thata hearingbe held to resolve theissues raised by these objections. The Employer filed timelyexceptions to the Regional Director's report.On May 15, 1953, the Board, having fully considered thePetitioner'sobjections,theRegional Director'sreport, andtheEmployer'sexceptions,determined that substantial andmaterial issues of fact had been raised by Petitioner's ob-jections relating to interrogation and threats of economicreprisal and ordered that a hearing be held on the issuesraised by these objections. The Board ordered that the hearingofficer designated for the purpose of conducting the hearingprepare and cause to be served upon the parties a reportcontaining resolutionsof the credibilityof witnesses,findingsof fact, and recommendations to the Board as to the dispositionof said objections.On June 16 and 17, 1953, the hearing ordered by the Boardwas held before Edward T. Maslanka, hearing officer. Bothparties were represented and participated in the hearing. OnAugust 3, 1953, the hearing officer issued and served upon theparties his report containing findings of fact and recommenda-tions to the Board. The Employer thereafter filed exceptionsto the hearing officer's report and recommendations.The Board has reviewed the rulings made by the hearingofficer at the hearing and finds that no prejudicial error wascommitted. These rulings are hereby affirmed. The Boardhas considered the hearing officer's report, findings of factand recommendations,and the Employer's exceptions. Uponthe entire record in this case the Board finds:TheEmployer's president, Robert Morehouse, closed aspeech made to the Employer's assembled employees shortlybefore the election by asking,"Wouldn't it be nice to comeinhere and vote 'No'on election day and come back onThursday and let me announce a similar package to the one Igave last year." We find, as did the hearing officer, that thisrhetorical question carried with it the implied threat that theemployees could be assured of a Christmas bonus and year-end wage raise,the"package" givenby theEmployer inprevious years, only if they voted against the Union in thecoming election.Constituting a threat of economic reprisal, PRYNE & COMPANY, INC.159this statement was not privileged under Section 8 (c) of theAct; 2nor was this threat so minor or isolated in characteras to have no substantial tendency to affect the results of theelection,having been made at a meeting of the employeesheld by the Employer. We find no merit in the Employer'sexception directed to the hearing officer'sresolutions ofcredibility.The Board will reverse a hearing officer's credi-bility findings only when convinced that the clear preponderanceof all the relevant evidence compels a contrary conclusion, ,and in this case we are not convinced that the hearing officerhas erred in this regard.We therefore find, as did the hearingofficer, that by Morehouse's threat of loss of economic bene-fits the Employer interfered with the freedom of choice of itsemployees in their selection of a bargaining representative;we shall adopt the hearing officer's recommendation that theelection be set aside and a new election held.In view of our disposition of Petitioner's objection relatingto the content of Morehouse'sspeech to the employees,, wefind it unnecessary,and we do not,rule on issues raised bythe remainder of Petitioner's objections.ORDERIT IS HEREBY ORDERED that the election of December 10,1952, be, and it hereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Ninth Region for the purposeof conducting a new election at such time as he deems thatcircumstances permit a free choice of bargaining representa-tive.2 Compare Gardner Machine Company, 106 NLRB 197.3 Standar d- Toch Chemicals, Inc., 104 NLRB 1120.PRYNE& COMPANY, INC.andUNITED ELECTRICAL, RADIO&MACHINE WORKERSOF AMERICA (UE), LOCAL 1421.Case No. 21-CA-1146. November 24, 1953SUPPLEMENTAL DECISION AND ORDEROn June 9, 1953, the Board issued a Decision and Order inthis case(105NLRB 447). Thereafter,on July 20, 1953,Pryne & Company filed a motion for the redetermination ofthe compliance status of United Electrical,Radio & MachineWorkers of America(UE), Local 1421, Independent,hereinreferred to as the Union,and for the dismissal of the complaintagainst it.On October 9, 1953,the Board issued a notice toshow cause to the Unionwhy theBoard should not determine107 NRLB No. 80.